Case 1:21-cv-20893-UU Document 1 Entered on FLSD Docket 03/04/2021 Page 1 of 5



 98950-7
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. _________________


 JEANNETTE ALVAREZ,

       Plaintiff,

 vs.

 ROSS DRESS FOR LESS, INC.,

    Defendant.
 ____________________________/

           NOTICE OF REMOVAL BY DEFENDANT ROSS DRESS FOR LESS, INC.

           COMES NOW Defendant, ROSS DRESS FOR LESS, INC. (“ROSS”), by and through

 the undersigned counsel, and hereby files its Notice of Removal to this Court of the above-styled

 action pursuant to 28 U.S.C. section 1441(b) and 1446(a), and 28 U.S.C. section 1332, and as

 support thereof, ROSS avers as follows:

           1.       ROSS is the sole Defendant in a civil action brought against it in the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida, styled Alvarez, Jeannette v. Ross Dress

 for Less, Inc., Case No. 2020-017904-CA-01. A true and correct copy of all process, and

 pleadings served upon ROSS is attached hereto as Composite Exhibit “A” in compliance with 28

 U.S.C. section 1447 (b).

           2.       This action involves Plaintiff’s alleged personal injuries sustained as a result of

 an alleged incident at ROSS’s store located at 13780 SW 56th Street, Miami, FL 33175, on or

 about July 25, 2019 (hereinafter “subject incident”). (See generally Compl.) (attached hereto as

 part of Composite Ex. A.).
Case 1:21-cv-20893-UU Document 1 Entered on FLSD Docket 03/04/2021 Page 2 of 5




                                                        CASE NO. 2020-017904-CA-01 (CA 02)

         3.       Plaintiff’s Complaint was served on ROSS on December 4, 2020. (See Return of

 Service dated Dec. 5, 2020.) However, the Complaint did not state the amount in controversy, or

 contain any other means by which ROSS could diligently ascertain the amount in controversy.

         4.       As such ROSS served Plaintiff with its Request for Admissions dated January 8,

 2021, wherein Ross asked Plaintiff to “admit” or “deny” the damages sought by her in this

 exceed the sum of Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.

 (See Request for Admissions ¶ 2. (attached hereto as Composite Ex. B))

         5.       On February 10, 2021, Plaintiff submitted her Response to ROSS’ Request for

 Admissions admitting that the total damages she is seeking in this case exceed $75,000.00. (See

 Pl.’s Resp. Def.’s Request for Admissions ¶ 2. (attached hereto as part of Composite Ex. B)). It

 was not until February 10, 2021, when Plaintiff submitted her Response to ROSS’ Request for

 Admissions that Plaintiff admitted for the first time the amount in controversy exceeded

 $75,000.00. And, because Plaintiff did not include an allegation regarding her residency in the

 Complaint, it was not until February 10, 2021, that Ross first learned she was a citizen of the

 state of Florida. (Id., ¶ 1).

         6.       Pursuant to 28 U.S.C. section 1446(b)(3), “a notice of removal may be filed

 within 30 days after receipt by the defendant, through service or otherwise, of a copy of an

 amended pleading, motion, or other paper from which it may be ascertained that the case is one

 which is or has become removable.” 28 U.S.C. section 1446(b)(3). Moreover, “[c]ourts have

 held that responses to request for admissions … between parties can be ‘other paper’ under 28

 U.S.C. section 1446(b).” Lambertson v. Go Fit, LLC, 918 F. Supp. 2d 1283, 1285 (S.D. Fla.

 2013) (citations omitted) (collecting cases).




                                                 -2-
Case 1:21-cv-20893-UU Document 1 Entered on FLSD Docket 03/04/2021 Page 3 of 5




                                                           CASE NO. 2020-017904-CA-01 (CA 02)

        7.       Because ROSS fist ascertained the case was subject to removal when it received

 Plaintiff’s Response to Request for Admissions on February 10, 2021, this Notice of Removal is

 timely. See Lambert, 918 F. Supp. 2d at 1286 (finding the proper triggering document of the

 thirty-day clock contained in 28 U.S.C. section 1446(b) was the plaintiff’s response to

 Defendant’s request for admissions concerning the amount in controversy); see also Walker v.

 Trailer Transit, Inc., 727 F.3d 819, 825 (7th Cir. 2013) (explaining the amount in controversy

 requirement of section 1446(b)(3) “commences only when the defendant receives a post-

 complaint pleading or other paper that affirmatively and unambiguously specifies a damages

 amount sufficient to satisfy the federal jurisdictional minimums” (emphasis in original)).

        8.       Additionally, Plaintiff resides in Florida. (See Pl.’s Resp. Def.’s Request for

 Admissions ¶ 1). To be a “citizen” of a state within the meaning of the diversity provision, a

 natural person must be both a citizen of the United States and a domiciliary of a state. Jones v.

 Law Firm of Hill & Ponton, 141 F. Supp. 2d 1349, 1355 (M.D. Fla. 2001). In determining

 domicile, a court should consider both positive evidence and presumptions. Id.           One such

 presumption is that the state in which a person resides at any given time is also that person’s

 domicile. Id. Therefore, Plaintiff’s citizenship in the State of Florida is assumed for diversity

 purposes. See McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002) (explaining that

 "[c]itzenship is the equivalent to domicile for purposes of diversity jurisdiction.").

        9.       ROSS is a foreign corporation doing business in Florida and incorporated under

 the laws of the State of Virginia with its principal place of business in the State of California.

 Accordingly, pursuant to 28 U.S.C. section 1332(c)(1), Ross is, and was at the time of the

 commencement of this action, a citizen of the State of Virginia because it is a corporation

 organized under the laws of the State of Virginia. In addition, Ross is also a citizen of the State

                                                 -3-
Case 1:21-cv-20893-UU Document 1 Entered on FLSD Docket 03/04/2021 Page 4 of 5




                                                           CASE NO. 2020-017904-CA-01 (CA 02)

 of California because its principal place of business is located at 5130 Hacienda Drive, Dublin,

 CA 94568. As evidence to support ROSS’s assertion that diversity of citizenship exists in this

 case, ROSS has included the Florida Department of State, Division of Corporations Detail for

 itself (attached hereto as Exhibit C).

        10.      Consequently, this Court has original jurisdiction over the aforementioned matter

 pursuant to 28 U.S.C. section 1332, as this action involves: (1) citizens of different states, and (2)

 an amount in controversy in excess of seventy-five thousand dollars ($75,000.00), exclusive of

 interest and costs.

        11.     Pursuant to procedural requirements for removal set forth in 28 U.S.C. section

 1446(d), ROSS will file a Notice of Filing Notice of Removal with the Clerk of Court for the

 Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, and will provide written

 notice of this Notice of Removal to all parties via e-service. A copy of the Notice of Filing is

 attached hereto. (See State Court Notice of Removal (attached hereto as Exhibit D)).

        12.      As stated above, true and correct copies of all documents filed in the state action

 are attached hereto as Exhibit “A.” See 28 U.S.C. section 1447 (b).

        13.      Venue in this Court is proper pursuant to 28 U.S.C. section 1441(a), as this action

 is being removed from the state court in which it was originally filed — the Circuit Court of the

 Eleventh Circuit in and for Miami-Dade County, Florida — to the District Court of the United

 States for the district and division in which such action is pending, the Southern District of

 Florida.

         WHEREFORE Defendant, ROSS DRESS FOR LESS, INC., respectfully requests that

 the above action now pending in the Circuit Court of the Seventeenth Judicial Circuit in and for

 Broward County, Florida, be removed therefrom to this Honorable Court because the citizenship

                                                 -4-
Case 1:21-cv-20893-UU Document 1 Entered on FLSD Docket 03/04/2021 Page 5 of 5




                                                       CASE NO. 2020-017904-CA-01 (CA 02)

 of the parties is diverse and the amount in controversy exceeds the sum of Seventy-Five

 Thousand Dollars ($75,000.00).

 Dated: March 4, 2021.

                                   Respectfully submitted,

                                   /s/ Jason A. Glusman
                                   Jason A. Glusman, Esquire (0419400)
                                   JGlusman@wickersmith.com
                                   William M. Bromley, Esquire (123502)
                                   WBromley@wickersmith.com
                                   WICKER SMITH O'HARA MCCOY & FORD, P.A.
                                   Attorneys for Ross Dress for Less, Inc.
                                   515 E. Las Olas Boulevard
                                   SunTrust Center, Suite 1400
                                   Ft. Lauderdale, FL 33301
                                   Phone: (954) 847-4800
                                   Fax: (954) 760-9353
                                   ftlcrtpleadings@wickersmith.com


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the
 Clerk of Court using the CM/ECF system on March 4, 2020, and the foregoing document is
 being served this day on all counsel or parties of record on the Service List below, either via
 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
 manner for those counsel or parties who are not authorized to receive Notices of Electronic
 Filing.


                                          _/s/ William M. Bromley____________
                                          William M. Bromley, Esquire


                                       SERVICE LIST
 Jason R. Brenner, Esquire
 Steinlaw, P.A.
 17971 Biscayne Boulevard, Suite 216
 Aventura, FL 33160
 Telephone:     (786) 230-3819
 Facsimile:     (305) 627-3302
 jbrenner@steinlaw.com;
 assistant@thebrennerlawfirm.com; bstein@steinlaw.com
                                              -5-
